DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1:  “the fiber” in lines 5-6 should be “the optical fiber” for further clarity; “the Rayleigh reflected signals” in lines 7-8 should be “the sequence of Rayleigh reflected signals” for further clarity; and “the overflow” in line 16 should be “the overflow condition” for further clarity; and 
Claim 2: “the group” in line 1 should be “a group” for further clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “them” in line 4 is unclear, to what is the applicant referring? The Examiner is interpreting “them” as referring to the “optical pulses” mentioned in the same line. “obtain (sample)” in line 10 is unclear, is the applicant obtaining or sampling, obtaining and sampling, or obtaining a sample? The Examiner is interpreting  “obtain (sample)” as meaning that the applicant is obtaining OR sampling. “it” in lines 14 and 15 is unclear, to what is the applicant referring? The Examiner is interpreting “it” in both lines to be referring to the “determined overflow phase difference” in line 14. Claims 2-5 are rejected for their dependency on claim 1. 
Regarding claim 2, “a supported range of normal value(s)” in lines 2-3 lacks antecedent basis, as it has already been mentioned previously in line 2 of the same claim. “value(s)” in lines 2 and 3 is unclear, does the applicant mean a single value or multiple values, or does the applicant means one value and multiple values? The Examiner is interpreting “value(s)” as meaning a single value OR multiple values. Claims 3-5 are rejected for their dependency on claim 2. 
Regarding claim 5, “all are a by a same value as phase unwrapping” in lines 2-3 is unclear, are the samples the same value as the phase unwrapping, are the samples filtered by a same value as the phase is unwrapped, etc.? The examiner is interpreting this statement as meaning that the samples the same value as the phase unwrapping. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rowen et al. (USPGPub 20190226885 A1) in view of Crickmore et al. (USPGPub 20170045410 A1) and Geile et al. (US RE42236 E).
Regarding claim 1, Rowen teaches a distributed optical fiber sensing (DOFS) / distributed acoustic sensing (DAS) method for a DOFS/ DAS system having a length of optical fiber (212) (see figure 3A, optical fiber 212; ¶23, Distributed fiber sensing laser 200 includes a laser source 202, a circulator 208, a detector 210 and an optical fiber 212; and ¶17, the signal that is analyzed in an attempt to learn about acoustic changes in the back-scattered signal is not the phase of the beat-note of the back-scattered signal at a frequency f.sub.i but rather the phase difference between beat-notes originating from consecutive interrogating pulses); and an optical interrogator unit (202) that generates optical pulses, introduces them into the optical fiber (212) and receives a sequence of reflected signals from the fiber (212) (see figure 3A, laser source 202; ¶23, Laser source 202 includes an ultra-narrow linewidth laser 204 and a modulator 206. UNLW laser 204 is coupled with modulator 206 and also with detector 210. Circulator 208 is coupled with modulator 206, detector 210 and optical fiber 212. UNLW laser 204 generates interrogating pulses which are modulated by modulator 206 and provided via circulator 208 to optical fiber 212; and ¶17, the signal that is analyzed in an attempt to learn about acoustic changes in the back-scattered signal is not the phase of the beat-note of the back-scattered signal at a frequency f.sub.i but rather the phase difference between beat-notes originating from consecutive interrogating pulses); and a coherent receiver unit (200/210) configured to extract information from the reflected signals (¶23, Reference is now made to FIG. 3A is a schematic illustration of a distributed fiber sensing laser for distinguishing between back-scattered signals at different frequencies employing coherent detection, generally referenced 200, constructed and operative in accordance with a further embodiment of the disclosed technique; and ¶17, the signal that is analyzed in an attempt to learn about acoustic changes in the back-scattered signal is not the phase of the beat-note of the back-scattered signal at a frequency f.sub.i but rather the phase difference between beat-notes originating from consecutive interrogating pulses); the method comprising: operating the DOFS / DAS system to obtain (sample) a sequence of beating products for a plurality of locations along the length of the optical fiber (212) (¶23, Back-scattered signals having different frequencies can be distinguished by detector 210 according to the disclosed technique based on a determination of the phase difference between beat-notes from consecutive interrogating pulses, as described below in FIG. 3B. In this configuration, a back-scattered signal entering detector 210 is mixed with a signal from a local oscillator. In FIG. 3A, UNLW laser 204 is used to both transmit interrogating pulses and also to provide a local oscillator signal to detector 210. The local oscillator signal is mixed with the back-scattered signals to generate beat-tones. According to the disclosed technique, the back-scattered signal is detected by interfering it with the local oscillation signal before detection by detector 210); and providing the data to a filter for DC removal (¶23, The DC term in detector 210 can be eliminated by balanced detection or by using a low-pass filter (not shown)). However, Rowen fails to explicitly teach wherein the reflected signals are Rayleigh reflected signals, determining if a phase difference between every two samples in the sequence results in an overflow condition; and adjusting any determined overflow phase difference such that it is a normal value by increasing or decreasing it by a fixed value; and outputting a flag to indicate the overflow condition and a direction of the overflow.
However, Crickmore teaches wherein the reflected signals are Rayleigh reflected signals (¶4, Fibre optic sensors for distributed acoustic sensing (DAS) are also known, including sensors based on Rayleigh backscattering of light from the various inherent scattering sites within an optical fibre), determining if a phase difference between every two samples in the sequence results in an overflow condition (¶86, A lower carrier level will mean that the I and Q components become noisier and if the noise level becomes too large then phase obtained from them will show a series of 27c radian jumps thereby corrupting the data); and adjusting any determined overflow phase difference such that it is a normal value by increasing or decreasing it by a fixed value (¶11, in IQ processing, low pass filters are used to remove the 2 ω components, and any components at ω which result from any DC terms in the input signal being multiplied by the sin and cos terms to form I and Q components; and ¶86, As this noise is broadband its level can be reduced by using a lower frequency cut). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowen to incorporate the teachings of Crickmore to include measuring Rayleigh back scatter because A mechanical vibration of the fibre, such as caused by an incident acoustic wave, will alter the distribution of scattering sites resulting in a detectable change in the properties of the Raleigh backscattered light. Analysing such changes allows vibrations/acoustic stimuli acting on sensing portions of the optical fibre to be detected (Crickmore ¶4), and to determine overflow values in order to prevent the corruption of data captured by the device. However, the combination fails to explicitly teach outputting a flag to indicate the overflow condition and a direction of the overflow.
However, Geile teaches outputting a flag to indicate the overflow condition and a direction of the overflow (col. 86, lines 39-44, sequencer 2640 monitors the calculations for overflow. If at any time during the course of FFT calculation, an overflow or underflow is detected, then a flag is set indicating that the results of the FFT are suspect. This overflow flag is passed along with the output data block when the RAM banks are switched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flag overflow data because the flag pin 2125 indicates that the output data block presently being read out of the output RAM bank 2253 may not be accurate. This flag 2125 may aid the system designer in providing an indicator for AGC (automatic gain control) (Geile, col. 86 lines 44-47). 

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record individually or combined fails to teach the method of claim 1 as claimed wherein the fixed value is one selected from the group consisting of 2π and 2Nπ, more specifically in combination with where             
                2
                N
                π
                 
                ≤
            
         a supported range of normal value(s) and             
                2
                (
                N
                +
                1
                )
                π
                 
                ≥
            
         a supported range of normal value(s) and N is an integer number.
Claims 3-5 are rejected (but could be allowable if rewritten) for their dependency on claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis et al. (USPGPub 20190025094 A1): Lewis teaches a phase unwrap of 2π, however, fails to teach the remaining limitations of claim 2 (see ¶77). 
Ooi et al. (USPGPub 20220299481 A1): Ooi teaches “flagging” a spike in data, ¶63, The typical SNR definition for an optical fiber DAS is defined as the ratio between the peak-to-peak signal variations to that of the background noise, in the time domain. Following this typical SNR definition, any noisy spike that occurs at a tree location would provide a false infestation alarm and see ¶61 for further details. 
Ronnekleiv et al. (USPGPub 20200408572 A1): Ronnekleiv teaches noise suppression in a coherent fiber optics sensor using either infinite impulse response (IIR) filters or finite impulse response (FIR) filters (see ¶60). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN R GARBER/Examiner, Art Unit 2878   

/JENNIFER D BENNETT/Examiner, Art Unit 2878